     Case 1:20-cv-00661-NONE-EPG Document 42 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    MARK ANTHONY BROWN,                              No. 1:20-cv-00661-NONE-EPG (PC)
10                       Plaintiff,
11           v.                                        ORDER GRANTING PLAINTIFF’S MOTION
                                                       REQUESTING EARLY SETTLEMENT
12    F. RODRIGUEZ, et al.,                            CONFERENCE
13                       Defendants.                   (ECF No. 39)
14

15          On December 29, 2020, Plaintiff Mark Anthony Brown (“Plaintiff”) filed a motion

16   requesting an early settlement conference. (ECF No. 39). The Court had previously set a

17   settlement conference (ECF No. 36) but, after Plaintiff stated the conference would be futile,

18   (ECF No. 37), vacated it, (ECF No. 38). Plaintiff now believes that the conference would be

19   helpful and not futile. (ECF No. 39). Defendants agree and request a new date for the settlement

20   conference. (ECF No. 40). The Court GRANTS Plaintiff’s motion.

21          Accordingly, IT IS HEREBY ORDERED that counsel for Defendants shall contact the

22   courtroom deputy for Magistrate Judge Sheila K. Oberto at WKusamura@caed.uscourts.gov

23   within seven (7) days to schedule a date for such conference.
     IT IS SO ORDERED.
24

25      Dated:     January 4, 2021                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
